PER CURIAM.
This case having been reached in the regular call of the docket, and there being no appearance in open court of counsel for either party, and it appearing .that the record has not been printed, as required by rule 23, and that no brief has been filed by or on behalf of either party thereto, as required by rule 24, thereupon, upon consideration thereof, it is ordered and adjudged that writ of error be and hereby is dismissed, under section 3 of rule 22, and for failure of plaintiff in error to print record, as required by rule 23, and for failure of plaintiff in error to file a brief, as required by rule 24.